Citation Nr: 0205317	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-18 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
status/post anterior cruciate ligament (ACL) partial tear, 
left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which increased the evaluation for the 
veteran's left knee disability from 0 percent to 10 percent 
from August 1997.  The veteran disagreed with the rating 
assigned and the effective date.  The RO issued a statement 
of the case in October 1998 which addressed both these 
matters.  The veteran, in his substantive appeal, stated that 
he continued to disagree with the 10 percent rating assigned 
for his left knee.  He did not perfect an appeal as to the 
effective date assigned.

By a rating decision dated in October 2001, the RO increased 
the rating assigned for the left knee disability to 20 
percent from August 1997.  In February 2002, the RO 
established service connection for right knee pain as 
secondary to the service-connected left knee disability and 
rated the right knee disorder as 10 percent disabling from 
March 2001.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's left knee disability is principally 
manifested by findings of flexion to 112 degrees, and 
extension to 0 degrees, diffuse pain, 5/5 muscle strength, 
moderate instability, and some crepitus, but no objective 
clinical evidence of arthritis, swelling, laxity, effusion, 
deformity, heat, or redness; a severe left knee impairment 
has not been demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
(DC) 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his left knee disability is worse 
than currently evaluated.  He asserts that the current rating 
does not adequately compensate him for his disability.  At a 
personal hearing in April 2001, he testified as to increased 
pain and instability of the left knee, with giving away and 
falling.  He reported pain with swelling, problems with 
walking, difficulty sleeping at times, and the need for pain 
medication and a knee brace.  He stated that surgery had been 
suggested by some doctors, but not recommended by others.  He 
reported that he tried muscle strengthening exercises, played 
with his children, and had a fairly sedentary job.  He 
indicated that he had crepitus, popping, warmth but no 
redness, and throbbing pain.  He attended the outpatient 
clinic twice a year for follow-up treatment.

Relevant Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognized actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See DeLuca, 8 Vet. App. at 207.

The criteria for disabilities of the knee and leg are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  The RO 
rated the veteran's left knee disability as 20 percent 
disabling under DC 5257.  Under DC 5257, when there is slight 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned; a 20 percent will be assigned 
for moderate subluxation or lateral instability; and 30 
percent evaluation is warranted for severe subluxation or 
lateral instability.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  

DC 5260 provides for limitation of flexion of the leg.  Where 
flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent 
is assigned; when flexion is limited to 30 degrees, 20 
percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.

DC 5261 provides for limitation of the extension of the leg.  
When there is limitation of extension of the leg to 5 
degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

DC 5262 provides criteria for impairment of the tibia and 
fibula.  With malunion and slight knee or ankle disability, a 
10 percent rating is assigned.  Moderate knee or ankle 
disability warrants a 20 percent rating.  A 30 percent rating 
is assigned when there is marked knee or ankle disability.  
When there is nonunion with loose motion, requiring brace, a 
40 percent rating is warranted.

Under DC 5263, when there is genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weight-bearing 
objectively demonstrated), a 10 percent rating is warranted.

A claimant who has arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257.  When a knee 
disorder is already rated under DC 5257, in order to obtain a 
separate rating there must be X-ray findings of arthritis and 
evidence of painful motion.  See VAOPGCPREC 23-97 and 9-98; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); 
38 C.F.R. § 4.59.

Factual Background:  In an August 1997 outpatient treatment 
record, the veteran complained of increased pain in the left 
knee.  The diagnostic impression was unstable left knee.  The 
veteran was referred for a brace.

An MRI of the left knee in June 1998 reflected thinning of 
the patellar cartilage, patellar spurring, and mild bone 
marrow edema suggestive of chondromalacia and degenerative 
changes.  And intrameniscal tear of the posterior horn of the 
medial meniscus was also noted.  Private medical records show 
treatment for a variety of medical complaints but none 
related to the left knee.

In a March 1999 VA examination report, the veteran complained 
of increased pain when going up and down stairs, with sudden 
movement, or with any kind of twisting.  Medications included 
analgesics.  Physical examination revealed a left knee brace.  
The left lower extremity, hip, and ankle were within normal 
limits.  Motion of the left knee was reported at flexion from 
0-120 degrees, with complaints of diffuse pain and medial and 
lateral stress.  Although there was no laxity, he complained 
of a dull ache in the knee area.  Any kind of pressure around 
the knee resulted in a mild increase in pain, but no 
radiation proximally or distally.  Lachman's, McMurray's, and 
the anterior/posterior drawer tests were negative.  The joint 
line revealed no definite tenderness.  X-rays of the knees 
were reportedly normal.  The final diagnosis included post-
traumatic left ACL tear, intrameniscal tear of the posterior 
horn of the medial meniscus, and chondromalacia patella 
arthritic changes.  The examiner noted moderate to moderately 
severe functional impairment.

A July 2001 private MRI showed chondromalacia patella, Grade-
II degenerative changes to the medial meniscus without a 
tear, and an intact cruciate ligament.  Bones were normal 
showing intact cortical bone and a normal marrow signal 
throughout the cancellous bone.

In July 2001, the veteran underwent a VA examination.  At 
that time, he complained of pain and swelling but was running 
and lifting weights.  Medications included Naprosyn and a 
muscle relaxant for his neck, which helped with his knee.  He 
reported problems with any activity that put resistance on 
his knee.  Physical examination of the left knee revealed 
range of motion within normal limits, and 5/5 muscle 
strength; however, flexion of the left knee was reported at 
112/135 degrees, extension was 0/0 degrees, and there was 
some lateral tracking of the patella.  The vastus medialis 
obliquus was underdeveloped.  There was some moderate 
anterior instability present and some crepitus with patellar 
compression.  The left thigh was smaller than the right.  He 
ambulated with a knee brace.  There was no effusion, no pain 
with direct compression of the patella, and negative 
Lachman's, McMurray's, and anterior drawer signs.  He 
complained of problems with stiffness and swelling but could 
squat with pain halfway.  The clinical impressions included 
chondromalacia patella with chronic pain and quadriceps 
atrophy.  The functional impairment was described as 
moderate.  

Recent outpatient treatment records show on-going complaints 
of left knee pain.

Analysis:  As noted above, neither DC 5259 nor DC 5263 
provides for a disability rating in excess of 10 percent.  
Further, DC 5258 does not provide for a disability rating in 
excess of 20 percent.  Thus, these codes are inapplicable to 
the current claim for a disability rating in excess of 20 
percent for a knee disorder.

DC 5256 and DC 5262 are not applicable in the instant case as 
the medical evidence does not support a finding that the 
veteran's right knee is manifest by ankylosis or that there 
is any impairment of the tibia and fibula.

Based upon a thorough review of the medical evidence, 
including the outpatient treatment records, the MRI reports 
of June 1998 and July 2001, as well as the March 1999 and the 
July 2001 VA examinations, the Board finds that the veteran's 
left knee disorder is not manifest by severe recurrent 
subluxation or lateral instability.  The medical records do 
not reveal objective clinical evidence of recurrent 
subluxation.  The March 1999 VA examiner found that there was 
no laxity, and that Lachman's, McMurray's, and the 
anterior/posterior drawer tests were negative.  The July 2001 
VA examiner found anterior instability but characterized the 
instability as moderate.  Lachman's, McMurray's, and anterior 
drawer signs were negative.  While some lateral instability 
and crepitus, and quadriceps atrophy has been noted, there is 
no evidence of swelling, laxity, effusion, deformity, heat, 
or redness.  Moreover, it was noted that the veteran could 
squat approximately halfway down and arise again.  The VA 
examiners characterized of the functional impairment of the 
veteran's left knee disability as "moderate to moderately 
severe" in March 1999 and as "moderate" in July 2001.  As 
noted above, a moderate knee impairment is assigned a 20 
percent evaluation under DC 5257.  In the opinion of the 
Board, the evidence does not indicate that veteran currently 
experiences more than moderate impairment of his left knee.  
Thus, the veteran does not meet or nearly approximate the 
criteria for a disability rating in excess of 20 percent 
under DC 5257.

With respect to limitation of motion, the Board notes that 
the medical evidence does not show extension limited to 20 
degrees or more nor flexion limited to 15 degrees or less.  
As noted above, range of motion on the March 1999 VA 
examination was zero degrees extension with flexion to 120 
degrees.  The July 2001 examination reflects that extension 
was to 0 degrees and flexion to 112/135 degrees.  Thus, the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 20 percent under either 
Diagnostic Code 5260 or 5261.

In the instant case, the Board notes that the medical 
evidence clearly shows that the veteran experiences left knee 
pain.  Nonetheless, after reviewing the evidence on file, the 
Board finds that there is no basis for a separate 10 percent 
rating based on painful motion and arthritis, inasmuch as X-
ray reports and MRI reports have not demonstrated the 
presence of arthritis of the left knee.  X-rays of the left 
knee have been negative for arthritis and the most recent MRI 
of July 2001 revealed that the bones were normal.

The Board notes that in making the above determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that these 
regulations are applicable in the instant case because the 
veteran has reported that his left knee is manifest by pain 
and resulting functional impairment.  The Board finds that 
the currently assigned rating of 20 percent under DC 5257 
contemplates the veteran's complaints of pain and functional 
loss due to pain of the left knee.  Considering the standards 
outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995) and the 
provisions of 38 C.F.R. § 4.40 et seq., there is no basis on 
which to assign a higher rating.  Significantly, as discussed 
above, there is no basis under the schedular criteria for a 
rating higher than currently assigned.  Further, while the 
veteran has reported joint pain, stiffness, and limitation of 
motion, the Board finds that it is appropriately considered 
under the relevant diagnostic codes.  The VA examination 
reports and outpatient treatment records simply do not show 
that the veteran's symptoms satisfy the schedular criteria 
for the next higher rating.  Accordingly, the Board finds 
that the functional limitation due to pain is contemplated in 
the current rating and indicia of higher ratings, such as 
atrophy, muscle wasting, incoordination, weakness, excess 
fatigability, etc., are not shown.

In addition, the Board has considered the veteran's written 
statements and sworn testimony that his disability is worse 
than currently evaluated.  As noted, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the veteran's service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which, among other things, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§ 5103A (West 2001).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  Moreover, the veteran underwent two VA 
examinations specifically to address the issue on appeal.  
Next, the veteran requested and received an opportunity to 
testify at a personal hearing before the RO.  Therefore, the 
Board finds that the mandates of the VCAA have been 
satisfied.


ORDER

A disability rating in excess of 20 percent for the residuals 
of a status/post ACL partial tear, left knee, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 



